Citation Nr: 0313772	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is for assignment for postoperative residuals 
of a right anterior cruciate ligament (ACL) repair, currently 
evaluated as 10 percent disabling, to include the question of 
whether a separate evaluation is for assignment for right 
knee arthritis?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
January 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, in which service 
connection for right knee and skin disorders was granted, 
with assignment of a 10 percent rating for the right knee 
disorder, effective from August 1994.  Entitlement to service 
connection for a left knee disorder was denied.  An appeal 
was then initiated as to the denial of service connection for 
a left knee disorder and the rating assigned for the right 
knee disorder.  

By action of the Board in January 1998, each of the issues in 
question were remanded to the RO for additional development.  
In July 2002, the RO granted entitlement to service 
connection for a patellofemoral syndrome of the left knee, 
and the prior denial of entitlement to an initial rating in 
excess of 10 percent for a right knee disorder was confirmed 
and continued.  The case has since been returned to the Board 
for further consideration of the remaining issue addressing 
the evaluation to be assigned for the right knee disability.


FINDINGS OF FACT

1.  For the period from August 23, 1994, to March 3, 1999, 
and from May 1, 1999, to the present, the veteran's right 
anterior cruciate ligament (ACL) repair has been manifested 
by moderate recurrent subluxation or lateral instability, but 
none greater.

2.  For the period from August 23, 1994, to March 3, 1999, 
and from May 1, 1999, to the present, medical data fail to 
identify the presence of right knee ankylosis, limitation of 
flexion to 15 degrees, limitation of extension to 20 degrees 
or more, or nonunion/malunion of the tibia and fibula, in 
association with the veteran's right ACL repair.

3.  Beginning on October 22, 1998, and continuing to the 
present, the existence of degenerative arthritis of the right 
knee and a related limitation of motion or painful motion are 
shown by objective data.


CONCLUSION OF LAW

1.  The schedular criteria for the assignment of a 20 percent 
rating, but none greater, for the period from August 23, 
1994, to March 3, 1999, and from May 1, 1999, for the 
residuals of a right ACL repair have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2002).

2.  The schedular criteria for the assignment of a separate 
10 percent rating, but none greater, for degenerative 
arthritis of the right knee, for the period from October 22, 
1998, to the present, have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2002); Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to its duty to assist and notify claimants.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  As 
well, pertinent changes to the United States Code of Federal 
Regulations were made in response to the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a).  The record reflects that the 
veteran was made aware of the changes brought about by 
passage of the VCAA in a supplemental statement of the case 
of July 2002.  In view of the favorable decision reached in 
this case, however, the need for discussion of the RO's 
attempts to comply with the newly established law and 
regulations relating to the VCAA is obviated.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Similarly, as the evidence on 
file is sufficient to grant the benefit sought, there is no 
need to ascertain, pursuant to Stegall v. West, 11 Vet. App. 
268 (1998), whether in fact all of the development actions 
sought by the Board through its remand of January 1998 have 
been satisfied.

As the veteran entered a timely notice of disagreement with 
the RO's initial rating of his service-connected right knee 
disorder, there is presented an "original claim" as 
contemplated by Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found), as opposed to a claim for an "increased 
rating."  For reasons set forth in detail below, the facts 
of this case are such that the disposition of this claim is 
not affected by the holding in Fenderson.  As such, the 
absence of any documented consideration of Fenderson by the 
RO has not prejudiced the veteran and does not preclude the 
Board from proceeding to adjudicate this matter on the 
merits.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service medical records of the veteran indicate that the 
veteran sustained an injury to the right knee in or about 
January 1988 while exercising, with such injury leading to 
entry of diagnoses of a retropatellar syndrome, chronic right 
knee pain, and lateral meniscus tear.  In January 1989, he 
underwent a right knee arthroscopy and debridement of a 25 
percent tear of the right ACL.  

The record reflects that service connection for postoperative 
residuals of a right ACL repair was established in a rating 
decision of January 1996.  A 10 percent schedular evaluation 
was assigned under Diagnostic Code (DC) 5259, effective from 
August 23, 1994.  

Evidence developed thereafter indicates that, in July 1994, 
an orthopedic consultation was sought by the veteran 
following injury to the right knee during a game of 
basketball one week previously.  Examination of the right 
knee disclosed a minimal limp, one plus effusion, and minimal 
genu recurvatum.  Despite a notation of no medial or lateral 
collateral instability, there were positive Lachman's and 
pivot shift tests.  Also there was tenderness about the right 
knee.  The diagnosis was ACL tear, right knee.

VA examination in September 1994 showed that the veteran's 
gait was normal, with the right knee being anatomically 
correct in its appearance.  Extension was possible to 0 
degrees and flexion to 110 degrees.  Although pain on 
palpation of the patella was not present, pain was noted with 
squatting and arising.  X-rays were noted to be within normal 
limits.  The principal diagnosis was of a chronic 
patellofemoral syndrome.  

A course of orthopedic treatment was undertaken by the 
veteran, beginning in June 1995, for complaints of right knee 
pain and instability.  It was reported by the veteran at that 
time that subluxation episodes were occurring on a weekly 
basis.  In addition, a history of the basketball injury of 
1994 referenced above, as well as a history of a motor 
vehicle accident in October 1994 in which the right knee was 
not injured and one in February 1995 in which injury to the 
right knee was sustained, were set forth.  Clinically 
extension of the right knee was to 5 degrees and flexion to 
135 degrees.  Lachman's, anterior drawer, and anteromedial 
tests were positive, and varus and valgus stress testing was 
equivalent to the contralateral side at 0 and 30 degrees.  X-
rays were grossly negative.  The assessment was of moderate 
chronic anterior cruciate ligament instability.  

Further injury to the veteran's right knee occurred later in 
June 1995 during the course of his employment.  A subsequent 
magnetic resonance image was suspicious for a small tear of 
the posterior horn of the medical meniscus; small joint 
effusion; and the absence of a normal ACL, most likely 
indicative of a chronic complete ACL tear.  In the months 
later, the veteran's range of motion was near normal or 
normal, but without change in the degree of ligamentous 
laxity.

X-rays of the right knee by VA in April 1996 were found to 
identify no bone or joint abnormality.  

On a VA examination in June 1996, the veteran complained of a 
constant, sharp pain of the right knee that worsened with 
activity and was associated with episodes of locking.  
Clinical evaluation revealed pain and tenderness, with small 
decreases in muscle strength and range of motion.  Mild to 
moderate anteroposterior and lateral instability was present.  
X-rays were found to be normal.  In response to the RO's 
question as to whether the worsening of the veteran's right 
knee disorder was due solely to a postservice motor vehicle 
accident, the examiner replied in the negative, noting that 
the veteran was uncertain as to any postservice injury of the 
right knee in a motor vehicle accident.  An acknowledgement 
by the veteran of an on-the-job injury in June 1995 involving 
the right knee was also cited.  The veteran was subsequently 
referred for the fitting of a right knee brace by VA.  The 
diagnosis was status post multiple right knee injuries with 
internal derangement, medial meniscus tear, anterior cruciate 
ligament tear, and status post arthroscopic surgery.  

Following a Board hearing before the undersigned at the RO in 
April 1997, during which credible testimony was offered by 
the veteran regarding the manifestations of his right knee 
disorder, the Board remanded the matter to the RO in January 
1998.  Such action was prompted, in part, by the need for 
clarifying medical opinion as to the effects of postservice 
injuries to the veteran's right knee.  

In response, a VA physician in December 1998 examined the 
veteran as well as the claims folder and concluded that at 
least part of his right knee disorder was totally unrelated 
to the injury occurring while on active duty.  However, the 
examiner was unable to quantify the percentage of disability 
attributable to the service and postservice injuries.  In the 
examiner's opinion, it would be an over-simplification to 
state that, because there was a 25 percent tear of the ACL at 
service discharge and 100 percent tear as of June 1995, only 
25 percent of the veteran's right knee symptoms was 
attributable to service.  In so noting, the examiner cited 
the fact that the service-related ACL tear had rendered the 
ligament more susceptible to trauma, and that, had the 
original tear not been present, then the postservice 
accidents might not have resulted in a complete tear.  

Such opinion is bolstered by a statement, received in 
September 1999 from an acquaintance of the veteran, who 
reported that during the summer months of 1990 he was aware 
that the appellant was unable to engage in martial arts and 
hiking activities due right knee problems.  Another VA 
examiner in October 2002 likewise found it very likely that 
the veteran's current right knee disorders were related to 
in-service injuries.  Based on the foregoing, it is 
determined that all of the manifestations of right knee 
impairment must be evaluated as having been the result of the 
veteran's service-connected right knee disability.  

In terms of the severity of such disorder since 1998, the 
record reflects that a diagnosis by X-ray of mild 
osteoarthritis of the right knee was made at a VA outpatient 
visit on October 22, 1998.  Some laxity to valgus and varus 
stress of the right knee was shown on a VA examination in 
December 1998, along with two plus Lachman's and anterior 
drawer signs.  X-rays of August 1996 were interpreted to be 
normal.  Further confirmation of the existence of an 
arthritic right knee was offered on a VA outpatient 
evaluation in January 1999 when slight medial joint space 
narrowing was noted.  

In March 1999, the veteran underwent reconstructive surgery 
of the right ACL at a VA facility, which was followed by a 
postoperative infection and the need for additional surgery 
later in March 1999.  As a result, the RO assigned a 
temporary total rating under 38 C.F.R. § 4.30, for the period 
from March 4, 1999, to April 30, 1999.

On a VA examination in June 1999, there was no effusion or 
swelling.  Active range of motion was from 0 degrees of 
extension to 120 degrees of flexion without pain on motion.  
Some tenderness about the patella was present, as was 
quadriceps atrophy.  The knee ligaments appeared stable and 
no gait disturbance was present.  Functional limitations 
included an inability to tolerate prolonged kneeling, 
standing, and jogging.  

Further evaluation by VA in June 2002 disclosed range of 
motion of the right knee from 0 to 135 degrees, with no 
ligamentous instability, crepitus or effusion.  There 
remained a positive Lachman's test, but negative drawer 
signs.  The impression was of right ACL instability with mild 
degenerative arthritis.

The 10 percent rating previously assigned by the RO under DC 
5259 contemplates the removal of semilunar cartilage that has 
become symptomatic, although medical data do not denote 
surgery for cartilage removal.  In-service debridement of the 
ACL was in fact required and, in March 1999, reconstruction 
of such ligament was necessitated.  The underlying pathology 
is shown to be an ACL injury and resulting subluxation and 
instability, which are found to be more appropriately rated 
under DC 5257.

Impairment of the knee manifested by slight recurrent 
subluxation or lateral instability is ratable as 10 percent 
disabling; where there is moderate knee impairment, a 20 
percent rating is for assignment; and where there is present 
severe knee impairment, a 30 percent evaluation is 
assignable.  38 C.F.R. § 4.71a, DC 5257.  

In this instance, it is evident that the disability picture 
presented regarding the veteran's right knee subluxation or 
instability from the date on which he applied for 
compensation, August 23, 1994, until the present, more 
closely approximates the moderate level than any other.  
While at times, not more than slight instability was 
indicated, more often than not, the level of instability was 
at or near the moderate level, so as to warrant the 
assignment, pursuant to 38 C.F.R. § 4.7, of a 20 percent 
rating under DC 5257.  Such level remained constant 
throughout the period in question, thereby eliminating the 
need for staged ratings under Fenderson.  As well, there is 
no indication in the medical data provided that a severe 
degree of subluxation or instability was ever demonstrated as 
would warrant the assignment of a rating in excess of 20 
percent under DC 5257.

In terms of rating the disability in question under alternate 
criteria, there is no showing of nonunion or malunion of the 
tibia and/or fibula throughout the pertinent time frame.  See 
38 C.F.R. § 4.71a, DC 5262.  Moreover, medical evidence fails 
to identify the existence of ankylosis of the right knee 
joint.  38 C.F.R. § 4.71a, DC 5256.  Also, flexion and 
extension motions of the right knee, while reduced at times 
and normal at others, are not demonstrated at their worst to 
warrant the assignment of more than a noncompensable 
evaluation under DCs 5260, 5261.  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under DCs 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), VA's Acting General Counsel found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under DCs 5260 or 5261, a separate evaluation 
could be assigned if there was evidence of a full range of 
motion "inhibited by pain."  

In this instance, there is as of October 22, 1998, a showing 
of mild arthritis of the veteran's right knee, and confirmed 
by subsequent entries in the veteran's medical record, which 
provides a basis for the assignment of a separate, 10 percent 
evaluation for arthritis of the right knee, pursuant to 
VAOPGCPREC 23-97 and 9-98.  There is also a showing of a 
diminution of right knee flexion and/or extension, although 
the degree to which range of motion of the right knee is 
limited is noncompensable under DCs 5260 and 5261.  There, 
too, is a demonstration of pain of the right knee throughout 
the pertinent time frame, despite an occasional indication of 
a full range of motion.  Consequently, a separate, 10 percent 
evaluation is for assignment under DC 5003 and 38 C.F.R. 
§ 4.59, based on the presence of arthritis and noncompensable 
range of motion of the right knee.  Lichtenfels.

The lone remaining question for consideration is whether any 
further increase in the schedular evaluation for right knee 
disability is warranted on the basis of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  These regulations provide that the rating for a 
musculoskeletal disorder based on limitation of motion should 
reflect functional limitation that is due to pain, as 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Id.  When assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

In this case, there is objective evidence of pain on motion 
and some functional limitations involving prolonged standing, 
kneeling, and jogging.  While the foregoing are not 
insignificant, pain is a listed criterion of DC 5003 and 
38 C.F.R. § 4.59, and the 10 percent rating assigned for 
right knee arthritis adequately compensates the veteran for 
the degree of impairment due to pain.  Moreover, no objective 
evidence otherwise links specifically the veteran's 
complaints of pain to manifestations of right knee disability 
not contemplated by the separate award for arthritis.  

In sum, the evidence on file warrants the assignment of a 20 
percent rating, but none greater, under DC 5257 for residuals 
of a right knee ACL tear, based on subluxation or instability 
during the period from August 23, 1994, to March 3, 1999, and 
from May 1, 1999, to the present, given the intervening 
period in which a temporary total rating was in effect.  In 
addition, a separate evaluation of 10 percent, but none 
greater, for right knee arthritis, effective from October 22, 
1998, to the present, is for assignment. 


ORDER

A 20 percent rating, but none greater, is granted for 
residuals of a right ACL repair for the period from August 
23, 1994, to March 3, 1999, and from May 1, 1999, to the 
present, subject to those provisions governing the payment of 
monetary benefits.

A separate 10 percent rating, but none greater, is granted 
for right knee arthritis for the period from October 22, 
1998, to the present, subject to those provisions governing 
the payment of monetary benefits.


REMAND

The issue of the veteran's entitlement to an extraschedular 
evaluation for right knee disability has reasonably been 
raised by the evidence presented, to include argument 
advanced by his service representative in April 2003.  It is 
evident, however, that the RO has not to date documented its 
consideration of this matter, and inasmuch as the initial 
extraschedular consideration per 38 C.F.R. § 3.321(b) (2002) 
is strictly within the purview of the RO, remand action is 
required.

Accordingly, the issue of entitlement to an extraschedular 
evaluation for service-connected right knee disability is 
REMANDED for the following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to an 
extraschedular evaluations for his right 
knee disorders.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, as well as the 
implementing regulations, are fully 
complied with and satisfied, to include 
notifying the veteran in writing of what 
evidence, if any, will be obtained by him 
and what evidence, if any, will be 
retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

2.  The RO should contact the veteran for 
the purpose of advising him of the 
evidence needed to substantiate his claim 
for an extraschedular rating.  The RO 
should also advise the veteran of his 
right to submit any additional argument 
and/or evidence in support of such claim.  
Such evidence may be of a lay or medical 
variety, including but not limited to 
records or opinions from medical 
professionals as to the impact of such 
disabilities upon his current employment 
and employability in general.  Evidence 
in support of an extraschedular 
evaluation should reflect a marked 
interference with employment attributable 
to the right knee disability (as shown by 
statements from employers and attendance 
reports) or the need for frequent periods 
of hospital care.  Information, such as 
that relating to the veteran's receipt of 
disability benefits from the Social 
Security Administration, may also be 
beneficial.

3.  The veteran should be contacted for 
the specific purpose of requesting that 
he provide a detailed employment history, 
including the dates of employment, number 
of days and hours worked on a weekly 
basis, and time missed from work due to 
his service-connected lumbar 
osteoarthritis.  If medically retired, 
the veteran should indicate the basis for 
such a retirement, to include what 
disorders caused a medical need to 
retire.

4.  The RO should obtain copies of VA 
medical records, not already contained 
within the claims folder, for inclusion 
in the file.

5.  The RO should then initially consider 
the veteran's entitlement to an 
extraschedular evaluation for his 
service-connected disabilities of the 
right knee, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If 
extraschedular entitlement is found, 
referral of the case to the VA Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321, as 
appropriate, is required.  

If any benefit sought on appeal continues 
to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issue currently on 
appeal.  Full compliance with the 
provisions of Charles is mandatory.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  . Stegall.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

